Sedgwick, J.,
who charged the jury, directed them, if they found for the plaintiff, to assess single damages. As to the question respecting reasonable notice, he said that he did not think that, for every defect, an action on the statute could be maintained; such as sudden defects by floods, &c. But as to open and visible defects, and such as could be prevented by common and ordinary diligence, towns are, by law, bound to take notice and guard against; and this he said was the opinion of the whole Court.
The jury found a verdict for the plaintiff—$38 damages. The Court ordered judgment to be entered for 76 dollars damages, being double the amount found by the jury.
* (Strong, Sedgwick, Sewall, and Thacher, justices, [ * 156 ] present.)